Citation Nr: 0922272	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a chronic 
disability manifested by left-sided sensory deficit and 
numbness.

3.  Entitlement to service connection for a right upper 
quadrant disability.

4.  Entitlement to an increased initial evaluation for 
hearing loss of the right ear, currently evaluated as 
noncompensable.

5.  Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensable.

6.  Entitlement to an increased initial evaluation for 
coronary artery disease, currently evaluated as 30 percent 
disabling.

7.  Entitlement to an increased initial evaluation for a 
bilateral ethmoid and maxillary sinus disability, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 until 
September 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in August 
2003 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board first considered this appeal in May 2008.  In this 
decision the Board denied the claims for service connection 
for alopecia, left Achilles tendonitis, a left shoulder 
disability and diabetes mellitus and denied an increased 
evaluation for bilateral pterygia.  Accordingly, those claims 
are no longer before the Board.

The Board remanded the claims for service connection for 
hearing loss of the left ear, a right upper quadrant 
disability, a chronic disability manifested by left-sided 
sensory deficit and weakness, arthritis of the hands and 
fingers, and claims for increased evaluations for hearing 
loss of the right ear, coronary artery disease and a 
bilateral ethmoid and maxillary sinus disability for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development.  During the 
pendency of the appeal, the RO granted service connection for 
a left little finger deformity as a residual of a sprain in a 
January 2009 rating decision.  The RO indicated this was 
complete grant of the benefits sought on appeal.  As the 
Veteran has not filed a notice of disagreement pertaining to 
this rating determination, this issue is not before the Board 
for appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA). 

The RO continued the denial of the other benefits sought.  As 
such, those issues are properly returned to the Board for 
appellate consideration.  

The May 2008 Board decision remanded a claim for service 
connection for the right upper quadrant for the issuance of a 
Statement of the Case.  Although the RO issued a Statement of 
the Case in January 2009, the Veteran did not submit a formal 
Substantive Appeal (VA Form 9).  However, there is a timely 
March 2009 Statement of Accredited Representative (Form 646) 
which addressed the issue of service connection for a right 
upper quadrant disability.  Here, there is no indication the 
RO closed the appeal and the Veteran clearly continued to 
express disagreement with the denial of service connection 
for a right upper quadrant disability. Therefore, the Board 
accepts the claim for service connection for a right upper 
quadrant disability as being on appeal. See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision).


FINDINGS OF FACT

1.  The evidence does not demonstrate the Veteran has a 
currently diagnosed disability of hearing loss of the left 
ear in accordance with 38 C.F.R. § 3.385.

2.  The evidence does not demonstrate the Veteran has a 
currently diagnosed disability related to the left-sided 
sensory deficit and weakness. 

3.  The evidence does not demonstrate the Veteran has a 
currently diagnosed disability related to the right upper 
quadrant.

4.  The Veteran's hearing loss disability of the right ear is 
manifested by level I hearing acuity.

5.  The Veteran's hemorrhoid disability is not manifested by 
large or thrombotic, irreducible internal or external 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.

6.  The Veteran's coronary artery disease is not manifested 
by more than one episode of acute congestive heart failure in 
the past year, or; that the coronary artery disease was 
productive of a workload greater than 3 metabolic equivalents 
(METs) but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope or; a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 

7.  The Veteran's bilateral ethmoid and maxillary sinus 
disability is not manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
sensorineural hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for a grant of service connection for a 
chronic disability manifested by left-sided sensory deficit 
and weakness have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for a grant of service connection for a 
right upper quadrant disability have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The criteria for an initial compensable evaluation 
percent for hearing loss of the right ear have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

5.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7336 (2008).

6.  The criteria for an initial evaluation in excess of 30 
percent for coronary artery disease have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic 
Codes 7005 (2008).

7.  The criteria for an initial compensable evaluation for a 
bilateral ethmoid and maxillary sinus disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, 
Diagnostic Codes 6511, 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2003, December 2004, 
March 2005, July 2005 and June 2008 that fully addressed all 
notice elements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Concerning the increased evaluation claims, as this appeal 
concerns the initial ratings arising from a grant of service 
connection in the October 2003 rating decision, the notice 
that was provided before service connection was granted was 
legally sufficient and VA's duty to notify the Veteran in 
this case has been satisfied. See Hartman v. Nicholson, 483 
F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss and certain 
organic diseases of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss of the Left Ear

The Veteran seeks service connection for hearing loss of the 
left ear as a result of acoustic trauma during service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the Veteran does not meet the criteria for a 
current hearing loss disability.

The Veteran was afforded two VA examinations to determine 
whether or not he had a current hearing loss disability.  The 
results of the July 2003 VA examination, in puretone 
thresholds, in decibels, are as follows:
 



HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  These results clearly fail to meet 
the requirements of 38 C.F.R. § 3.385.

The Board specifically remanded the claim in May 2008 to 
assess whether the Veteran had a current hearing loss 
disability.  The results of the November 2008 VA examination, 
in puretone thresholds, in decibels, are as follows:
 



HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
0
10

Speech audiometry revealed speech recognition ability of 74 
percent in the left ear.

While the speech recognition score appears to provide the 
necessary finding to warrant a current hearing loss 
disability, the examiner clearly indicated that the speech 
recognition findings were unsuitable for rating purposes and 
indicated that only the pure-tone results should be used.  
The examiner explained that the word recognition was fair on 
the left side and significantly worse than expected given the 
normal speech thresholds.  Therefore, the examiner opined the 
speech recognition score was unreliable and unsuitable for 
rating purposes. 

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the present case, the only evidence in support of 
a finding of a current hearing disability of the left ear is 
an unreliable speech recognition score which was deemed to be 
inadequate for rating purposes.  Thus, to find the Veteran 
has a current disability would require speculation.  The law 
has recognized in this regard that service connection may not 
be based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board regrets that it can not rely upon the November 2008 
speech recognition findings.  Given the inconsistencies 
between the November 2008 puretone audiological findings and 
the speech recognition scores on that same date and the fact 
that other post-service audiological puretone threshold 
findings and speech recognition scores were normal, the Board 
is simply unable to ignore the conclusion that the November 
2008 CNC was unreliable.  See Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character).  

While the Veteran may posit that he has a current hearing 
loss disability of the left ear that is attributable to 
military service, he is not shown to have the requisite 
competence to render such an opinion - especially one 
involving the evaluation of numeric test data resulting from 
clinical testing and applied to VA's regulations. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Cromley v. 
Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Side Numbness

The Veteran also seeks service connection for left-sided 
numbness.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service treatment records confirm the Veteran was seen for 
left-sided weakness and pain in February 2000 and was 
diagnosed with slowly progressing sensory and motor weakness 
of the left side, principally in the left upper extremity, 
face and leg.  The physician indicated the cause of the 
weakness was questionable.  A March 2000 consultation 
concluded that the symptoms involved the face and leg but 
skipped the arm and reflected normal findings on the magnetic 
resonance imaging test (MRI) of the head.  The physician 
explained that the non-physiological findings on the 
neurological exam strongly argued against a true 
physiological pathology as an etiology of the symptoms and 
was more in favor of a psychogenic nature of symptoms.  The 
symptoms of facial and left leg paresthesia recurred in 
August 2000 and the Veteran was provided a provisional 
diagnosis of myelitis cord, non specific.  However, 
examination in August 2000 described the central nervous 
system and peripheral nervous system as normal.  The 
condition again recurred in November 2002.  While the Veteran 
was treated for left-sided paresthesias at that time, the 
condition appeared to resolve.  For example, the Veteran 
denied a history of paralysis or other neurological problems 
on the December 2002 report of medical history.  Similarly, 
the December 2002 examination performed in connection with 
the Veteran's retirement described the neurologic system as 
normal and noted no defects or diagnoses related to left-
sided weakness.  The condition again recurred in June 2003 
and the Veteran was treated for left sided paresthesias   
Significantly, a July 2003 consultation reflected the 
following:  symmetric 5/5 motor strength throughout; sensory 
examination was intact to light touch;  vibration and 
decreased sense to pinpoint on the right side, not the left 
side.  The physician concluded that he could not identify or 
localize a neurologic source for symptoms.  

More significantly, subsequent post-service medical records 
fail to reflect any current disability of the right upper 
quadrant.  For example, a February 2005 VA examination for 
diabetes reflected that the cranial nerves II-XII were 
grossly intact.  Sensory function was intact to light touch 
and monofilament testing in all extremities and strength was 
5/5 in all extremities.  

The Veteran was afforded a VA examination in November 2008 to 
specifically determine whether or not the Veteran had a 
disability related to his complaints of left sided numbness.  
The examiner reviewed the record, considered the Veteran's 
subjective complaints and examined the Veteran. Clinical 
examination demonstrated 5/5 muscle strength of the bilateral 
upper and lower extremities.  The examiner noted the sensory 
function report was unreliable or inconsistent.  Sensory 
examination was normal to light touch and position sense but 
there was decreased sensation to pain in a glove 
distribution, more on the right side than on the left side. 
The right lower extremity was normal for light touch and 
position sense.  Sensation was absent at the foot for 
vibration and decreased to pain in a stocking distribution.  
The left upper extremity reflected normal sensation to light 
touch and position sense.  There was decreased sensation to 
pain in the glove distribution.  The left lower extremity was 
normal to light touch and position sense.  There was normal 
sensation to vibration at the left foot but decreased 
sensation at the left knee.  Reflexes were absent at the 
brachioradialis, knee, and ankle bilaterally and were 1+ at 
the bilateral biceps and triceps.  The examiner explained 
that the Veteran was unable to relax adequately for the 
reflex exam and the results were therefore unreliable.  The 
examiner concluded there was no objective evidence of 
neurologic disease based on the known anatomy.  

In sum, the Veteran continued to experience some subjective 
complaints of left-sided symptomatology; however, it has not 
been linked to any diagnosed disorder.  In this respect, it 
is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Under these circumstances, for the Board to conclude that the 
Veteran has a disability manifested by left-sided sensory 
deficit and weakness that had its origin during service would 
be speculation, and the law provides that service connection 
may not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. While the Veteran is clearly of 
the opinion that he has a current disorder manifested by 
left-sided sensory deficit that is related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for a 
disability manifested by left-sided sensory deficit and 
weakness is not established in the absence of competent 
medical evidence of a current disorder and competent medical 
evidence demonstrating a relationship between a current 
disorder and service.

Right Upper Quadrant

The Veteran seeks service connection for a right upper 
quadrant condition.  Service treatment records confirm the 
Veteran was seen for right upper quadrant pain and was 
diagnosed with excess gas or gastroenteritis in April 1987.  
The Veteran was again seen in October 1988 and was diagnosed 
with questionable chronic cholecystitis.  The Veteran was 
referred to a specialist who after examination concluded 
there was a history of right upper quadrant pain of unknown 
etiology.  More tests were ordered to rule out 
cholelithiasis, hepatitis, or liver pathology.  The condition 
recurred once in January 2000 when the Veteran was treated in 
the emergency department for vomiting and right upper 
quadrant pain.  However, subsequent records fail to reflect 
any complaints or treatment for a right upper quadrant 
condition.  For example, Veteran denied stomach liver or 
intestinal trouble on reports of medical history dated in 
January 2001.  Similarly, an examination dated in January 
2001 described the abdomen and viscera as normal and noted no 
significant defects or diagnoses related to the abdomen.  The 
December 2002 examination performed in connection with the 
Veteran's retirement described the abdomen and viscera as 
normal and noted no defects or deformities in connection with 
the abdomen.  Additionally, the Veteran denied a history of 
stomach, liver intestinal trouble or ulcer on the December 
2002 report of medical history.

More significantly, subsequent post-service medical records 
fail to reflect any current disability of the right upper 
quadrant.  To the extent that the Veteran currently has or 
complains of the pain of the right upper quadrant, these 
symptoms have not been linked to any diagnosed disorder. In 
this respect, it is not a disorder for which service 
connection may be granted. See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
Veteran has a right upper quadrant disability that had its 
origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, 
in the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that he has a current right upper quadrant 
disability that is related to service, as a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for a right upper 
quadrant disability is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.


Increased Evaluation Claims

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.




Hearing Loss of the Right Ear

The Veteran seeks an increased initial evaluation for hearing 
loss of the right ear.  The RO granted service connection for 
hearing loss of the right ear in an August 2003 rating 
decision.  At that time the RO assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6100.  The Veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.   

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.



Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from Table VI or Table VIa, are 
then applied to Table VII (Percentage Evaluations for Hearing 
Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

When hearing loss is service connected in only one ear, the 
non-service-connected ear will be assigned a Roman Numeral 
designation of I, subject to the provisions of 38 C.F.R. § 
3.383. 38 C.F.R. §§ 3.383, 4.85(f).  However, 38 C.F.R. 
§ 3.383 provides that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under 38 C.F.R. § 3.385, the 
hearing impairment in the non-service-connected ear will be 
considered in evaluating the service-connected disability so 
long as the non-service-connected disability was not a result 
of the Veteran's own willful misconduct. 

In this regard, 38 C.F.R. § 3.385 provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records, private medical records and the reports of 
VA examinations.  As noted above in the section concerning 
hearing loss of the left ear, the Veteran has not established 
service connection for hearing loss of the left ear.  Nor 
does he have findings consistent with 38 C.F.R. § 3.385 in 
the left ear and accordingly 38 C.F.R. § 3.383 is not for 
application.  Accordingly, the hearing loss of the left ear 
will be assigned a Roman Numeral designation of I. 38 C.F.R. 
§ 4.85 (f).

The Veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in July 2003. The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
60
60
38.75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

Applying the Veteran's findings for the right ear to Table VI 
results in a numeric designation of II.  Under Table VII 
(38 C.F.R. § 4.85), the numeric designation I in the left ear 
and II of the right ear requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100. 

Most recently, the Veteran was afforded a VA examination in 
November 2008. The results, in puretone thresholds, in 
decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
20
60
60
36.25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The examiner indicated the speech 
recognition scores were unsuitable for rating purposes.  

Applying the Veteran's findings for the right ear to Table VI 
results in a numeric designation of II.  However, as the 
examiner noted the speech recognition scores were unsuitable 
for rating purposes, the Board examined whether the use of 
Table VIA would result in a higher numeric designation.  
Applying the puretone average to Table VIA results in a 
numeric designation of I.  Under Table VII (38 C.F.R. 
§ 4.85), the numeric designation I in the left ear and I of 
the right ear requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  Even applying the 
higher numeric designation of II that would result from 
applying the speech recognition and puretone averages to 
Table VI requires the assignment of a noncompensable 
evaluation under Table VII.

Other VA outpatient treatment records reflect treatment for 
hearing loss but do not contain audiometric findings.  
Therefore, these records can not be used to evaluate the 
severity of the Veteran's hearing loss of the right ear.  

Thus, while the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85, 4.86 clearly illustrates that 
the Veteran did not meet the criteria for a compensable 
evaluation. The provisions of 38 C.F.R. § 4.86 are 
inapplicable in this case because none of the VA examinations 
demonstrated puretone thresholds at each of the four 
specified frequencies was 55 decibels or more or that the 
puretone threshold at 1,000 Hertz was 30 decibels or less and 
that the threshold at 2,000 Hertz was 70 decibels or more.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's hearing of the right ear has remained stable 
throughout the period on appeal and a staged rating is not 
for application.   

As such, the preponderance of the evidence is against the 
Veteran's claim for an increased rating for hearing loss at 
any time.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, an increased evaluation 
for hearing loss of the right ear will be denied.

Hemorrhoids

The RO granted service connection for hemorrhoids in an 
August 2003 rating decision.  At that time a noncompensable 
evaluation was assigned pursuant to 38 C.F.R. §  4.114, 
Diagnostic Code 7336.  The Veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

As noted above, the Veteran's hemorrhoids were evaluated 
under Diagnostic Code 7336.  Under that Diagnostic Code, mild 
or moderate hemorrhoids are rated as noncompensable.  Large 
or thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating. 38 C.F.R. § 4.114, Diagnostic Code 
7336.

The Veteran underwent a VA examination in July 2003.  The 
examiner noted the history of hemorrhoids in 1986 and 
indicated the Veteran had no problems since that time.  
Rectal examination was normal.  The diagnosis was status post 
hemorrhoids, not currently symptomatic.

A May 2004 private medical record noted lower 
gastrointestinal bleeding secondary to hemorrhoids.  The 
colonoscopy was noted to be negative.  Another colonoscopy 
was ordered.  A June 2004 private colonoscopy report 
reflected grade three internal hemorrhoids.  No other 
description was provided at that time.  Grade three 
hemorrhoids are characterized by anal cushions which 
prolapsed through the anus upon straining or walking and 
require manual replacement. See BOCKUS GASTROENTEROLOGY, 
Fourth Edition 2601(J. Edward Berk, M.D., ed., 1985) (1946).

The Veteran underwent a VA examination in November 2008 to 
assess the severity of the hemorrhoids.  The examiner 
reviewed the medical records and examined the Veteran.  The 
Veteran reported progressively worse hemorrhoids since the 
1980s.  He treated with over the counter preparation H.  He 
denied a history of hospitalization or surgery, trauma to the 
rectum or anus or any spinal cord injury related to the 
rectum or anus.  There was occasional rectal bleeding.  He 
denied rectal prolapse, recurrent anal infections or 
proctitis.  He reported symptoms of itching, burning, 
difficulty passing stool and pain and denied diarrhea, 
tenesmus or swelling.  There was a history of occasional 
bleeding from hemorrhoids.  He indicated there were 4 or more 
instances of recurrence without thrombosis each year.  There 
was no history of thrombosis.  There was no fecal 
incontinence of perianal discharge.  Clinical examination 
reflected no evidence of current hemorrhoids.  There was no 
evidence of anorectal fistula or anal or rectal stricture.  
The sphincter was not impaired.  There was no rectal 
prolapse.  The examiner concluded the Veteran had hemorrhoids 
with no significant effects on daily activities.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a compensable rating for 
hemorrhoids.  Specifically, the most recent examination 
failed to reflect any current hemorrhoids.  While the June 
2004 colonoscopy demonstrated grade 3 internal hemorrhoids, 
these hemorrhoids are not characterized as irreducible or 
thrombotic.  In sum, there was no indication the hemorrhoids 
were irreducible, involved excessive redundant tissue or 
evidenced frequent recurrences.  Thus, the evidence indicates 
that disability due to the Veteran's hemorrhoids is no more 
than mild or moderate and intermittent in nature.  

While the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, while the Veteran is 
clearly competent to report the existence of hemorrhoids, he 
is not competent to differentiate between the severity of the 
hemorrhoids as reflected in 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1). There is a three- 
step analysis for determining whether an extra-schedular 
disability rating is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating. Id.

In the present case, the rating criteria for hemorrhoids 
appear adequate to rate the Veteran's complaints and 
symptoms.  In fact, there are still higher ratings available 
to the Veteran.  Furthermore, the Veteran has not reported 
any symptoms that are not contemplated by Diagnostic Code 
7336.  Rather, his most significant symptoms include itching, 
burning, difficulty passing stool and swelling and occasional 
rectal bleeding, all symptoms considered in the current 
rating criteria.  Nor has he argued that he was frequently 
hospitalized or lost excessive time at work due to his 
hemorrhoids. Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

Accordingly, an increased compensable evaluation for 
hemorrhoids is denied.

Coronary Artery Disease

The Veteran seeks an increased evaluation for coronary artery 
disease.  The RO granted service connection for coronary 
artery disease in an August 2003 rating decision.  At that 
time, a 10 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7005.  During the pendency 
of the appeal the RO granted an increased 30 percent 
evaluation for the entire period on appeal.  Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  As such, the Veteran's claim for an increased 
evaluation remains in appeal.

Diagnostic Code 7005 provides for a 10 percent evaluation for 
a workload greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication required.  A 30 percent evaluation 
is warranted for a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray. A 60 
percent evaluation is warranted for more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. A 100 percent rating is warranted for three months 
following hospital admission for surgery or after that point 
for chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of 
specified cardiovascular disorders, those rated under Codes 
7000 through 7007, 7011, and 7015 through 7020 effective from 
October 6, 2006. See 38 C.F.R. 4.100.  The revised regulation 
did not alter the rating criteria under Diagnostic Code 7005 
as outlined above; however it contains the following new 
provisions: (1) in all cases, whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there 
is a need for continuous medication must be ascertained. (2) 
even if the requirement for a 10 percent rating (based on the 
need for continuous medication) or a 30 percent rating (based 
on the presence of cardiac hypertrophy or dilatation) is met, 
MET testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) if left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the Veteran's cardiovascular disability.

The Veteran was afforded a VA examination in July 2003 to 
assess the presence of any current disability.  The examiner 
noted a history of left sided chest pain that was diagnosed 
as coronary artery disease.  A stent was placed in the 
coronary artery and the Veteran reported feeling well since 
that time.  Clinical examination reflected the heart had a 
regular sinus rhythm of 68 beats per minute.  No murmurs or 
bruits were heard. The heart appeared to be of normal size 
and shape based upon percussion.  The diagnosis was coronary 
artery disease, status post stent placement.  No evaluation 
of workload in METs was provided.

Other VA and private records in 2003 and 2004 reflect 
complaints of chest pain and shortness of breath, but fail to 
provide any clinical findings which could be applied to VA's 
Schedule for Rating Disabilities:  Therefore, such records 
are not probative on the present issue of determining the 
disability rating.  

A December 2004 VA record noted the Veteran was seen for 
ongoing cardiology problems.  The Veteran complained of 
nightly pain with rest and occasional pain during his daily 
walk.  There was also shortness of breath when he tried to 
increase his speed.  Occasional paroxysmal nocturnal dyspnea 
was noted and he treated this with nitroglycerin.  The 
physician discussed an electrocardiogram that noted a sinus 
bradycardia of 44, early repolorization, otherwise normal.  
The physician noted that a stress test was normal and 
indicated the ejection fraction was 66 percent.  An 
echocardiogram found mild concentric left ventricular 
hypertrophy with normal cardiovascular function.  The 
assessment was arteriosclerotic cardiovascular disease with 
increased recurrent chest pain, New York Heart Association 
class 2.  

An August 2005 cardiac catheterization report reflected there 
was coronary artery disease with patent obtuse marginal stent 
and high grade lesion in a small diameter stenosis, <2 
millimeter vessel, circ dominant.  There was normal wall 
motion.  The ejection fraction was 70 percent.  

The Veteran was afforded a VA examination in November 2008 to 
assess the severity of the coronary artery disease.  The 
examiner reviewed the claims file, considered the Veteran's 
complaints of progressively worse numbness and tingling of 
the left side of his body, dizziness with exercise and chest 
pain.  The Veteran treated with medication.  The Veteran 
reported a hospitalization in 2003 for the placement of a 
cardiac stent.  There was also a history of hypertensive 
heart disease.  The Veteran treated with continuous 
medication and reported daily fatigue and angina.  There was 
dyspnea at rest, but the Veteran denied syncope and 
dizziness.  

Clinical examination reflected no evidence of shortness of 
breath on walking into the room.  Jugular venous distention 
was absent.  There were heart sounds at S1 and 2 and rhythm 
was regular without evidence of murmurs, clicks or 
pericardial rubs.  The examiner explained that a stress test 
was not indicated as METs were easily estimated based upon 
the Veteran's diagnosis, physical activity and reported 
symptoms.  Estimated METs were 7 to 9 based on available 
data.  He had two stenosed vessels, one was insignificant at 
30 to 40, but the previous stent was patent and ejection 
fraction was normal.  He was actively exercising and caring 
for his house and in-laws.  The ejection fraction for left 
ventricular dysfunction was greater than 50 percent.  The 
heart size was larger than normal but the extent of 
enlargement was described as mild.  The diagnosis was 
coronary artery disease.  The main impact was lack of 
stamina, weakness or fatigue.  There was also chest pain with 
exertion.  The condition had no effect on feeding, bathing, 
dressing, toileting or grooming; a moderate effect on chores, 
shopping, recreation and traveling and a severe effect on 
exercise and sports.

Evaluating the evidence in light of the above rating criteria 
reflects an increased 60 percent disability rating is not 
warranted.  None of the evidence demonstrates METs of 3-5 
resulting in dyspnea, fatigue angina, dizziness or syncope.  
Rather, the November 2008 VA examiner indicated the Veteran 
had a workload of 7-9 METs.  Nor is there any evidence of an 
ejection fraction of 30 to 50 percent.  In fact, all reported 
ejection fractions were above 50 percent.  The December 2004 
record noted an ejection fraction of 66 percent, the August 
2005 cardiac catheterization indicated the ejection fraction 
was 70 percent and the November 2008 VA examination reflected 
an ejection fraction greater than 50 percent.  Accordingly, 
an increased 60 percent evaluation is not warranted at this 
time.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  As noted above, 
in exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made. 38 C.F.R. § 3.321(b)(1).  In the 
present case, the rating criteria for coronary artery disease 
appear adequate to rate the Veteran's complaints and 
symptoms.  In fact, there are still higher ratings available 
to the Veteran.  Furthermore, the Veteran has not reported 
any symptoms that are not contemplated by Diagnostic Code 
7005.  Rather, his most significant symptoms include chest 
pain and shortness of breath and dizziness upon exertion, all 
symptoms considered in the current rating criteria.  Nor has 
he argued that he was frequently hospitalized or lost 
excessive time at work due to his coronary artery disease.  
Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted. Thun v. Peake, 22 Vet. 
App. 111 (2008).


Sinus Disease

By way of history, the RO granted service connection for 
ethmoid and maxillary sinus disability in an August 2003 
rating decision.  At that time, a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.97, Diagnostic Codes 6511 
and 6513.  The Veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis ), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a noncompensable (0 
percent) rating for sinusitis that is detected by X-ray only.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General 
Rating Formula for Sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician. 38 C.F.R. § 4.97 (2008).

The only post-service record that discussed the bilateral 
sinuses was the November 2008 VA examination.  The examiner 
reviewed the records, considered the Veteran's complaints and 
examined the Veteran.   The Veteran treated with medication 
and denied a history of hospitalization or surgery, trauma, 
osteomyelitis.  There was a history of perennial nasal 
allergy and sinusitis.  There was no incapacitating episode 
of sinusitis.  Symptoms of sinusitis were purulent drainage 
and pain. The Veteran denied any episodes in the past year 
but indicated he had yearly episode during active duty.  
There were no current symptoms of sinus symptoms or rhinitis.  
The Veteran reported constant breathing difficulty. Clinical 
examination reflected no evidence of sinus disease or soft 
palate abnormality.  There was nasal obstruction of 10 
percent of the left and none on the right. There were no 
nasal polyps and no septal deviation.  There was no permanent 
hypertrophy of turbinates from bacterial rhinitis or 
rhinoscleroma.  There was no tissue loss scarring or 
deformity of the nose. There was no evidence of Wegener's 
granulomatosis or granlamotous infection.  The Veteran had 
not had a laryngectomy and there were no residuals of an 
injury to the pharynx or nasopharynx.  There was a small 
amount of mucous in the right nostril.  The diagnosis was 
sinusitis without evidence of active disease and allergic 
rhinitis, active on treatment. 

Evaluating the evidence in light of the above reflects that 
an increased evaluation is not warranted.  While the Veteran 
has clearly had flare-up of his sinus disease, particularly 
during service, there is simply no evidence of an 
incapacitating episode requiring bed rest and treatment by a 
physician and prolonged antibiotic treatment.  Nor is there 
evidence of 3-6 non-incapacitating episodes consisting of 
headaches, pain and purulent discharge or crusting.  In fact, 
the Veteran denied any episodes of sinusitis during the year 
prior to the November 2008 VA examination.  Accordingly, an 
increased compensable evaluation is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  As noted above, 
in exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made. 38 C.F.R. § 3.321(b)(1).  In the 
present case, the rating criteria for the sinuses appear 
adequate to rate the Veteran's complaints and symptoms.  In 
fact, there are still higher ratings available to the 
Veteran.  Furthermore, the Veteran has not reported any 
symptoms that are not contemplated by Diagnostic Code 6511 or 
6513.  Rather, his most significant symptoms include purulent 
drainage and pain, symptoms considered in the current rating 
criteria.  Nor has he argued that he was frequently 
hospitalized or lost excessive time at work due to his 
bilateral sinus disability.  Therefore, referral for the 
assignment of an extraschedular disability rating is not 
warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Conclusion

There can be no doubt from review of the record that the 
Veteran rendered over 20 years of honorable and faithful 
service for which the Board is grateful, and the Veteran is 
sincere in his belief that his conditions are related to 
service and his service-connected disabilities warrant higher 
ratings.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
the benefits sought may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claims, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the left ear is 
denied.

Service connection for a chronic disability manifested by 
left-sided sensory deficit and weakness is denied.

Service connection for a right upper quadrant disability is 
denied.

An initial compensable evaluation for hearing loss of the 
right ear is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial evaluation in excess of 30 percent for coronary 
artery disease is denied.

An initial compensable evaluation for bilateral ethmoid and 
maxillary sinus disease is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


